DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered with the RCE filed 11/9/2021.
 
Title
Response to Arguments
Applicant’s arguments, see page 10, filed 10/16/2021, with respect to the title have been fully considered and are persuasive. The objection to the title has been withdrawn. 

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see 11, filed 10/19/2021, with respect to the rejection under §112(b) have been fully considered and are persuasive. The rejection of claims 8 and 16 under 35 USC §112(b) has been withdrawn. 


Claim Interpretation
Claim 17 recites “a computer readable storage medium”. Claim 17 does not recite the computer readable storage medium being non-transitory. However, the specification recites in [0018] “As defined herein, a "computer readable storage medium" is not a transitory, propagating signal per se.” and in [0073] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Therefore, in claim 17 the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 7-11, and 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 
Step 1: The claims are within a statutory category eligible for patent protection: process (claims 1-8), machines (claims 9-16), manufactures (claims 17-20), and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A method, comprising: determining an intent by a user to travel; identifying a geographic location to which the user intends to travel; identifying medical information pertaining to the user; identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings; creating … a health impact model for the user, the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions at the geographic location and historical data for other users, having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user, and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location, the identified medical information pertaining to the user, and the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system; based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and r  esponsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). Based on the dependent claims and the specification (for example, see dependent claim 3 wherein the “action” is determining … by performing an analysis …” which is a mental process as addressed below for that claim), the claimed “action” may include further Mental steps such that the broadest reasonable interpretation (BRI) of “initiating and controlling at least one action” includes being a Mental Process. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “using a processor”, recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (if interpreted as being beyond the BRI of a Mental Process) is mere instructions to apply the judicial exception -- see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “using a processor” amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (if interpreted as being beyond the BRI of a Mental Process) is mere instructions to apply the judicial exception -- see MPEP 2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of 

Claim 2 
	Step 2A, prong one: The claim recites: The method of claim 1, further comprising: determining whether the geographic location is a location where the user has traveled to at least a threshold number of times over a past particular time frame; wherein the identifying the conditions at the geographic location is responsive to determining that the location is not where the user has traveled to at least the threshold number of times over the past particular time frame which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “using a processor” (see claim 1), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “using a processor” (see claim 1) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of 

Claim 3 
	Step 2A, prong one: The claim recites: The method of claim 1, wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “using a processor” (see claim 1), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “using a processor” (see claim 1) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of 

Claim 7
	Step 2A, prong one: The claim recites: The method of claim 1, wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “suggesting” includes mental ideas in the human brain such that it encompasses a human thinking of an alternative travel plan for themselves based on what they know about the situation. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “using a processor” (see claim 1), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “using a processor” (see claim 1) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations 

Claim 8
	Step 2A, prong one: The claim recites: The method of claim 1, wherein the at least one action comprises automatically scheduling alternative travel plans for the user, the alternative travel plans replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “scheduling” includes mentally noting when to do something.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “using a processor” (see claim 1), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “using a processor” (see claim 1) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 1; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations 

Claim 9 (Independent) 
	Step 2A, prong one: The claim recites: A system, comprising: determining an intent by a user to travel; identifying a geographic location to which the user intends to travel; identifying medical information pertaining to the user; identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings; creating a health impact model for the user, the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions at the geographic location and historical data for other users, having ailments, diseases or symptoms similar to the user, who have been exposed to conditions 5 of 15Application No. 15/917,754 Docket No. SVL820160464US01_8150-0812 Reply to Office Action dated August 19, 2021 similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user, and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location, the identified medical information pertaining to the user, and the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system; based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). Based on the dependent claims and the specification (for example, see dependent claim 11 wherein the “action” is determining … by performing an analysis …” which is a mental process as addressed below for that claim), the claimed “action” may include further Mental steps such that the broadest reasonable interpretation (BRI) of “initiating and controlling at least one action” includes being a Mental Process. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “a processor programmed to initiate executable operations comprising”, recited at a high –level of generality (i.e., as a generic processor performing a generic computer automatically initiating and controlling at least one action for the user” (if interpreted as being beyond the BRI of a Mental Process) is mere instructions to apply the judicial exception -- see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “a processor programmed to initiate executable operations comprising” amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (if interpreted as being beyond the BRI of a Mental Process) is mere instructions to apply the judicial exception -- see MPEP 2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10 
	Step 2A, prong one: The claim recites: The system of claim 9, the executable operations further comprising: determining whether the geographic location is a location where the user has traveled to at least a threshold number of times over a past particular time frame; wherein the identifying the conditions at the geographic location is responsive to determining that the location is not where the user has traveled to at least the threshold number of times over the past particular time frame which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “a processor programmed to initiate executable operations comprising” (see claim 9), recited at a high –level of generality (i.e., as a generic processor performing a automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “a processor programmed to initiate executable operations comprising” (see claim 9) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 11
	Step 2A, prong one: The claim recites: The system of claim 9, wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “a processor programmed to initiate executable operations comprising” (see claim 9), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “a processor programmed to initiate executable operations comprising” (see claim 9) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 15
	Step 2A, prong one: The claim recites: The system of claim 9, wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “suggesting” includes mental ideas in the human brain such that it encompasses a human thinking of an alternative travel plan for themselves based on what they know about the situation. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “a processor programmed to initiate executable operations comprising” (see claim 9), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “a processor programmed to initiate executable operations comprising” (see claim 9) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 16
	Step 2A, prong one: The claim recites: The system of claim 9, wherein the at least one action comprises automatically scheduling alternative travel plans for the user, the alternative travel plans replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “a processor programmed to initiate executable operations comprising” (see claim 9), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g);. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “a processor programmed to initiate executable operations comprising” (see claim 9) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 9; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 17 (Independent) 
	Step 2A, prong one: The claim recites: … including: determining an intent by a user to travel; identifying a geographic location to which the user intends to travel; identifying medical information pertaining to the user; identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings; creating a health impact model for the user, the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions at the geographic location and historical data for other users, having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user, and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location, the identified medical information pertaining to the user, and the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system; based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). Based on the dependent claims and the specification (for example, see dependent claim 19 wherein the “action” is determining … by performing an analysis …” which is a mental process as addressed below for that claim), the claimed “action” may include further Mental steps such that the broadest reasonable interpretation (BRI) of “initiating and controlling at least one action” includes being a Mental Process. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations”, recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (if interpreted as being beyond the BRI of a Mental Process) is mere instructions to apply the judicial exception -- see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (if interpreted as being beyond the BRI of a Mental Process) is mere instructions to apply the judicial exception -- see MPEP 2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 18 
	Step 2A, prong one: The claim recites: … of claim 17, … further comprising: 8 of 15Application No. 15/917,754 determining whether the geographic location is a location where the user has traveled to at least a threshold number of times over a past particular time frame; wherein the identifying the conditions at the geographic location is responsive to determining that the location is not where the user has traveled to at least the threshold number of times over the past particular time frame which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” (see claim 17), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 17; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g); “wherein the program code is executable by the data processing system to initiate operations”, recited at a high –level of generality (i.e., as a generic processor 
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” (see claim 17) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (see claim 17; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g); “wherein the program code is executable by the data processing system to initiate operations” amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 19 
	Step 2A, prong one: The claim recites: … of claim 17, wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” (see claim 17), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 17; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” (see claim 17) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); and “automatically initiating and controlling at least one action for the user” (see claim 17; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 20
	Step 2A, prong one: The claim recites: … of claim 17, wherein the at least one action comprises automatically scheduling alternative travel plans for the user, which is directed to the abstract idea of Mental 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” (see claim 17), recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; “automatically initiating and controlling at least one action for the user” (see claim 17; if interpreted as being the BRI of a Mental Process) is insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations” (see claim 17) amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); “automatically initiating and controlling at least one action for the user” (see claim 17; if interpreted as being beyond the BRI of a Mental Process) is extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea -- see MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Therefore, claims 1-20 are rejected under §101 as directed to unpatentable subject matter. Appropriate corrections are required.

PRIOR ART
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive in view of the new grounds of rejection presented below. In Re pages 11-13, applicant argues that claim 1 patentably distinguishes over the prior art because:
The cited passages of Zamer, Cahan and Mathew do not disclose "... the health impact model analyzing ... historical data for other users, having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user" nor "the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on ... the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system."

Examiner disagrees. Cahan depicts in Figure 3 generating a personal health risk vulnerability model for the given individual and discloses in ¶29 taking into account factors that affect individuals in general as well as individuals with specific medical conditions, and in ¶31 that individual data is obtained over time from individuals located in or traveling through specific locations in a geographical region including conditions at that location and current/recent health events experienced, wherein ¶¶5-6 describes collection of such data associating symptoms with location and travel history directly for an individual such that this is done enough times to generate crowd sourced prevalence data, and in ¶32 that this data is all combined/aggregated and used in the forecasting module, such that the model considers this geographical condition information in the context of the medical information/condition of the user, such as in ¶54 where the system recommends the user with COPD change bus routes to a longer route that avoids the shorter high-altitude route, and this meets the claimed. This meets the claimed “the health impact model analyzing the identified conditions at the geographic location and historical data for other users having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user”. Furthermore, new reference Ahmed discloses in e.g. p. 9 providing personalized patient care by enabling individual health information to be securely connected, in addition to mining detailed information on a broad array topics relevant to the condition including health lifestyles, risk reduction and early detection, as well as ingesting aggregated patient data for many patients such that the system can anticipate the needs of people with different types of a disease, at different stages of the disease, and at various points in treatment, such that it can provide the user with information on symptoms and self-management options associated with current and future phases of treatment based on the experiences of other patients with similar characteristics. This meets the claimed “the health impact model analyzing the identified conditions … and historical data for other users having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions … in a context of the identified medical information pertaining to the user”. The applied art as combined is a system is working with a model created using crowd sourced historical data including medical data of other similar individuals (Cahan e.g. ¶¶5-6,29-32,52-54; Ahmed e.g. p. 9) which includes the travel history and conditions experienced by the other individuals at those geographical locations (Cahan ¶¶6,29-31) which determines personalized health impacts pertaining to the medical information of the user (Cahan e.g. ¶¶26,29,37-41; Ahmed e.g. p. 9) based on the model analyzing current conditions at the geographic location (Zamer e.g. ¶49, Figures 1,5,6; Cahan e.g. ¶¶6,31,36-37,52-54), the medical information of the user (Cahan e.g. ¶¶6,26,29,37-41; Ahmed e.g. p. 9), and the historical data regarding other similar individuals (Cahan e.g. ¶¶5-6,29-32,52-54; Ahmed e.g. p. 9) which includes crowd sourced travel history and conditions experienced by the other individuals at those geographical locations (Cahan e.g.¶¶5-6,29-31). This meets the claimed “the health impact model analyzing the identified conditions at the geographic location and historical data for other users having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user”.
Cahan describes in ¶¶52-54 that for an individual with chronic obstructive pulmonary disease (COPD) intending to travel western China and northern India, health risks including live diseases, weather (including SMOG pollution), pollution sources, altitudes, local food warning formation, location of health providers, etc. and determines an anticipated health impact relevant to the user such that the bus intended to be taken traverses high altitudes posing high risk for the user with COPD due to low oxygen pressure at high altitudes, and further that an impending dust storm when the user with COPD is in Kashmir will pose a risk as well. This meets the claimed “the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user …”. Furthermore, new reference Ahmed describes in p. 9 personalized patient care via a virtual advisor cognitive analytics system that will anticipate the needs of people with different types of a disease, at different stages of disease, and a various points in treatment, the cognitive analytics system using ingested historical medical records of other patients such that the cognitive analytics system can provide the user with information on symptoms and self-management options associated with current and future phases of treatment based on the experiences of other patients with similar characteristics. Provides the claimed “using a cognitive analytics system” within the same Ahmed e.g. p. 9) determining personalized health impact relevant to a user’s specific health condition (Cahan e.g. ¶¶26,29,37-41; Ahmed e.g. p. 9) based on the current conditions at the geographic location (Zamer e.g. ¶49, Figures 1,5,6; Cahan e.g. ¶¶6,31,36-37,52-54), the medical information of the user (Cahan e.g. ¶¶6,26,29,37-41; Ahmed e.g. p. 9), and the historical data being crowd sourced data regarding other similar individuals (Cahan e.g. ¶¶5-6,29-32,52-54; Ahmed e.g. p. 9) which includes crowd sourced travel history and conditions experienced by the other individuals at those geographical locations (Cahan ¶¶5-6,29-31). This meets the claimed “the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on ... the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system". 
Therefore, applicant’s arguments regarding claim 1 are unpersuasive.
 In Re pages 13-14, applicant argues that claims 9 and 17 are patentable or the same reasons set forth for claim 1. In Re pages 14-15, applicant argues that the remaining claims are allowable by virtue of their dependence upon underlying base claim(s) discussed above. 
Examiner disagrees. Since applicant’s arguments regarding claim 1 have been shown above to be unpersuasive, the argument is also unpersuasive for claims 9 and 17 for the same reasons give above. The dependent claims are therefore not allowable based upon their dependence upon these claims. Applicant’s arguments have been fully considered and are not persuasive. All pending claims are properly rejected, as presented in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zamer (US 2016/0063215) in view of 
Cahan (US 2017/0351832) further in view of
Ahmed (“Cognitive Computing and the Future of Health Care”).


Zamer discloses a method comprising: 
determining an intent by a user to travel (Figure 1-step 104 discloses determining (identifying) user’s will (intent) to travel to a new location); 
identifying a geographic location to which the user intends to travel (Figure 1-step 104 discloses determining (identifying) user’s will (intent) to travel to a new location and Figure1-step 106 discloses retrieving (identifying) health situation (conditions impacting health) at the new location (geographic location). This corresponds to identifying the geographic location to which the user intends to travel and to retrieve the conditions impacting health for that location);
identifying medical information pertaining to the user (Figure 1-step 102 and Figure 3 disclose compiling (identifying) medical profile (medical information) for the user); 
identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings (Figure 1-step 106 discloses retrieving (identifying) health situation (conditions impacting health of human beings) at the new location (geographic location) that the user is traveling to, Figure 6 and the Modified Figure 6 below show another example of the same concept); 

    PNG
    media_image1.png
    639
    669
    media_image1.png
    Greyscale

Modified Figure 6
creating, using a processor (Figure 13 (1304) and [0073]: “In accordance with various embodiments of the present disclosure, computer system 1300, such as a computer and/or a network server, includes a bus 1302 or other communication mechanism for communicating information, which interconnects subsystems and components, such as a processing component 1304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.),” disclose the use of processor in creating the model), a health impact model for the user (Figure 1 shows a model where the inputs are user’s medical profile (medical information) and the location’s health situation information (conditions) with the output being travel health recommendation (action)), the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user (See e.g. Figure 1, steps 106 and 102 which disclose retrieving (incorporating) health situation information (identified conditions that impact health of human beings) at the new location (geographic location) and compiling (incorporating) medical profile (identified medical information) for (pertaining to) the user), the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user (See e.g. Figure 1-step 108 which discloses comparing (analyzing) health situation information (identified conditions) at the new location (geographic location) with medical profile (identified medical information) for (pertaining to) the user), and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user (See e.g., Figure 1-step 110 which discloses performing health action for the new location, this correspond to first determining the anticipated health impact on the user of the geographic location’s conditions before performing the health action which is evident in Figure 5 and [0049]: “…a health situation/medical profile analysis message 506 informing the user that their travel health status has been determined with regards to the current health situations determined at the new location” i.e., the travel health status (anticipated health impact) of the user is determined based on the user’s medical profile (identified medical information pertaining to the user) and the current health situations (identified conditions) at the new location (geographic location)).
Zamer does not appear to explicitly recite:
and historical data for other users having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location … and the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system;
based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; 
determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and 
responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user.
Cahan discloses:
creating, using a processor (e.g. ¶61 or ¶66), a health impact model for the user (e.g. ¶5: patient health risk module that learns health risk models or ¶¶7-17), the health impact model incorporating the identified conditions at the geographic location that impact health of human beings (e.g. ¶29: data affecting any health risks that affect the general health or physical state of individuals at various locations across the geographical area … health risk prevalence module can take into account factors that affect both individuals in general as well as individuals with specific medical conditions or ¶53: in Chengdu, hotel should be booked in the eastern suburbs as the eastern winds carry the smog away from eastern neighborhoods … When visiting the Longsheng Rice Terraces refrain from eating pickled fish which may harbor intestinal parasites or ¶¶54-55) and the identified medical information pertaining to the user (e.g. ¶¶5-6: crowd sourced disease prevalence data … crowd-sourced data … allows an individual or user to update the system when having symptoms and associate those with the location where the user is and the travel history directly … Distributed individual or crowd based data collection facilitates early detection of outbreaks or ¶10: obtain personal health status data for a given individual or ¶36: personal health status data … not limited to, individual demographical data and individual clinical or health data or ¶37: allergies, broken limb, pregnancy, degenerative disease, etc. or ¶54: considering the individual’s COPD or ¶¶12,17-19 or Figure 3 item 310: Obtain personal health status data for given individual; EN: The system collects personal health status data from many individuals to create crowd sourced data), the health impact model analyzing the identified conditions at the geographic location and historical data for other users having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar to the conditions at the geographic location in a context of the identified medical information pertaining to the user (e.g. ¶29: take into account factors that affect both individuals in general as well as individuals with specific medical conditions or ¶31: individual health risk prevalence data obtained over time from individuals located at specific locations with the geographical region or who traveled through a given location in the geographical location … obtained and continuously updated over time …. Individual can report on current conditions at that location or on a current or recent health event experienced or witnessed by that individual or ¶32: data are then combined or further aggregated and communicated to a health risk prevalence forecasting module or ¶54: taking a bus from Ludhiana to Kashmir, shortest bus route travels a high altitude mountain pass, considering the individual’s COPD the application suggests taking a different bus that will take a little longer but will not expose Bob to low oxygen pressure), and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user (e.g. ¶52: given individual has chronic obstructive pulmonary disease (COPD) and has a proposed travel itinerary covering western China and northern India. A plurality of health risk prevalence level maps are generated including a live disease prevalence map, a weather map (including SMOG pollution in China and information on the direction of prevailing winds), a pollution map showing the location of local pollution sources including, for example, chemical sources and coal factories, a geographical features map showing, for example, altitude information, a food warning map showing local food warning information and a health services map showing the location of third party health services links or ¶54: passing through India, the individual has proposed a travel itinerary that takes a bus from Ludhiana to Kashmir. An application on the individual's mobile computing device displays the shortest bus route and points out that there is an 8,500 feet high mountain pass. Considering the individual's COPD, the application suggests taking a different bus that will take a little longer but will not expose Bob to low oxygen pressure. When in Kashmir, the application alerts the individual to a dust storm that will take place in a couple of days and provides suggestions on what to do when it comes, e.g., travel 50 miles to the north or visit indoor attractions such as an ancient palace or Figure 3 item 314: Generate a personal health risk vulnerability model for the given individual);
based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location (e.g. ¶7: outputs … a personal travel health vulnerability score or ¶10: individual health risk probability for succumbing to each health risk is determined for the given individual and all health risks. In addition, a projected health risk ;
determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold (e.g. ¶34: visual indications of prevalence levels that warrant consideration … flags for a specific region under a heat advisory or a specific region experiencing an infectious disease outbreak, geographical feature such as high altitude, current condition affecting sanitary conditions such as flooding or ¶36: In addition to the health risk prevalence level maps … provide an individualized health risk vulnerability level recommendation for travel itineraries and travel routes within and through the geographical area. An individualized recommendation requires information regarding how a given individual responds to exposure to any given health risk. Therefore, the individual health risk module also obtains personal health status data 120 for a given individual or for a plurality of individuals ... As the health risk prevalence levels vary both temporally and spatially, the health risk module obtains a proposed travel itinerary 118 for each individual. The proposed travel itinerary covers at least a portion of the geographical area over a given time duration or ¶¶37-41; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood a threshold would be needed to determine what risk levels required “flags” as warranting consideration);
responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user (e.g. ¶41: proposed travel itinerary overall vulnerability level value is communicated to a health risk prevention and control advisor module 132 and a travel itinerary optimizer module 130, which includes a travel route optimizer module and a travel time optimizer module, i.e., modules that can optimize both the spatial and temporal aspects of the travel itinerary. These modules work together to provide a personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route and the timing or duration of travel. These recommendations are made to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamer to incorporate simulating the health impact on the user, assigning a score/level to the health impact on the user, and based on the score automatically modifying actions for the user as taught by Cahan for the benefit of minimizing the vulnerability level for the user (Cahan especially e.g. ¶¶40-43). 
The combination of Zamer and Cahan fails to explicitly recite:
using a cognitive analytics system.
Ahmed discloses:
creating, using a processor (e.g. p. 6: cognitive computing or pp. 7-8: computers or p. 8: architecture known as Watson … computer science … Watson Health Cloud platform), a health impact model for the user (e.g. p. 6: provides individuals with the insights they need to understand their health and receive truly personalized care … data that can help tell the whole story about an individual’s health and needs … modeling or p. 9: create a patient “virtual advisor”), the health impact model incorporating the identified conditions … that impact health of human being and the identified medical information pertaining to the user (e.g. p. 9: personalized patient care by enabling individual health information to be securely connected … virtual advisor will mine … detailed information on more than 70 cancer topics, including health lifestyles, risk reduction, and early detection), the health impact model analyzing the identified conditions … and historical data for other users having ailments, diseases or symptoms similar to the user, who have been exposed to conditions similar (e.g. p. 9: personalized patient care by enabling individual health information to be securely connected … virtual advisor will mine … detailed information on more than 70 cancer topics, including health lifestyles, risk reduction, and early detection … will also ingest … de-identified and aggregated patient data … advisor will anticipate the needs of people with different types of cancers, at different stages of disease, and at various points in treatment … dynamic and … increasingly personalized … a person with breast cancer experiencing unusual levels of pain could ask what might be causing her pain … respond with information on symptoms and self-management options associated with her current and future phases of treatment, based on the experiences of women with similar characteristics) …, and the health impact model determining an anticipated health impact on the user of the identified conditions … based on the identified conditions …, the identified medical information pertaining to the user, and the historical data for the other users by simulating the health impact of the identified conditions on the user using a cognitive analytics system (e.g. or Figure 1 and the associated discussion; p. 9: personalized patient care … advisor will anticipate the needs of people with different types of cancers, at different stages of disease, and at various points in treatment … dynamic and … increasingly personalized … a person with breast cancer experiencing unusual levels of pain could ask what might be causing her pain … respond with information on symptoms and self-management options associated with her current and future phases of treatment, based on the experiences of women with similar characteristics).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Cahan to incorporate historical data for other users having ailments, diseases, or symptoms similar to the user who have been exposed to similar conditions and the analyzing performed using cognitive analytics as taught by Ahmed for the benefits of anticipating the needs of people with different types of cancer, at different stages of disease, and at various points in treatment, becoming increasingly personalized as individuals engage with it, effectively becoming smarter each time it is used (Ahmed especially e.g. p. 9). 
This combination uses cognitive analytics (Ahmed p. 9) to determine personalized health impact relevant to a user’s specific health condition (Cahan e.g. ¶¶26,29,37-41; Ahmed e.g. p. 9) based on the current conditions at the geographic location (Zamer e.g. ¶49, Figures 1,5,6; Cahan e.g. ¶¶5-6,31,36-37,52-54), the medical information of the user (Cahan e.g. ¶¶5-6,26,29,37-41; Ahmed e.g. p. 9), and crowd sourced historical data Cahan e.g. ¶¶5-6,29-32,52-54; Ahmed e.g. p. 9) which includes crowd sourced travel history and conditions experienced by the other individuals at those geographical locations (Cahan ¶¶5-6,29-31).


Claim 9 (Independent)
Claim 9 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1 (Zamer in view of Cahan further in view of Ahmed), in which additionally:
Zamer further discloses: a system, comprising: a processor programmed to initiate executable operations comprising (Figure 13 and [0073]: “In accordance with various embodiments of the present disclosure, computer system 1300, such as a computer and/or a network server, includes a bus 1302 or other communication mechanism for communicating information, which interconnects subsystems and components, such as a processing component 1304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.)” discloses the system is comprising of a processor).


Claim 17 (Independent)
	Claim 17 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1 (Zamer in view of Cahan further in view of Ahmed), in which additionally:
Zamer further discloses: a computer program product, comprising a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations ([0063]: “The user devices 1102, medical service provider devices 1104, location/treatment tracking device(s) 1105, payment service provider device 1106, account provider device 1108, and/or system provider device 1109 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein” and [0078]: “Received program code may be executed by processor 1304” disclose an article of manufacture comprising of computer readable mediums (computer readable storage mediums), processors, program code and their execution (executable program codes) by processor (data processing system) to implement the various steps).


	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
	Zamer further discloses determining whether the geographic location is a location normally visited by the user ([0036]: “the system provider device 202 may then determine that that location is a new location if that location is more than a predetermined distance from the home location associated with the user.” discloses if the location is more than a predetermined distance from home then the system determines it to be a new location i.e., a location not normally visited by the user).
wherein the identifying the conditions at the geographic location is responsive to determining that the location is not normally visited by the user ([0021]: “The systems and methods of the present disclosure operate to determine when a user is traveling away from their home location to a new location and, in response, determine possible health situations at the new location.” discloses the system determines (identify) possible health situations (the conditions) at the new location (geographic location) in response to when the user travels away from home to a new location (location not normally visited by the user)).

Claims 3, 11, and 19
	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
	Zamer further discloses wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user (Figure 5 discloses recommending different vaccines and malaria meds (medication) for the user based on the user’s medical profile(medical information pertaining to the user) and the conditions present in India (identified conditions at the geographic location), and [0021]: “a user traveling to a new location away from their home location may have their travel health status determined, updated, monitored, and managed so that the user will be prepared for traveling to the new location without experiencing negative health effects.” discloses determining travel health status of the user at a new location (i.e., determining the health impact of the identified conditions at the geographic location for the user) and taking actions to prevent experiencing negative health effects (i.e., taking actions for alleviating or mitigating the anticipated health impact). This indicates an analysis of the action of taking different vaccines and malaria meds, as recommended in Figure 5, is performed to determine their anticipated impact at 

Claims 4 and 12
	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
	Zamer further discloses wherein the at least one action comprises: automatically initiating an order for the at least one medication for the user ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling for a flu shot (medication). Automatically scheduling for a flu shot will automatically send the need for a flu vaccine for the user to the provider with whom the scheduling is done, this means automatically scheduling for a flu shot (medication) will also automatically initiate the order for the flu shot (medication)), the at least one medication for the user selected to alleviate or mitigate the anticipated heath impact on the user of the identified conditions at the geographic location (Figure 6 discloses recommending flu shot (medication) for the user at least 3 weeks prior to the trip to alleviate or mitigate the anticipated health impact of flu outbreak (identified conditions) in Seattle, WA (geographic location)); and
	automatically scheduling the at least one medication to be delivered to the user or available for pickup by the user at the geographic location ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling a health action e.g. a flu shot (delivery or pickup of the medication) in the home or current location (geographic location)).

Claims 5 and 13
	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
	Zamer further discloses automatically creating a prescription for the at least one medication for the user ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling for a flu shot (medication). Automatically scheduling for a flu shot will automatically send the need for a flu vaccine for the user to the provider with whom the scheduling is done, this means automatically scheduling for a flu shot (medication) will also automatically create an order (prescription) for the flu shot (medication)), the at least one medication for the user selected to alleviate or mitigate the anticipated health impact on the user of the identified conditions at the geographic location (Figure 6 discloses recommending flu shot (medication) for the user at least 3 weeks prior to the trip to alleviate or mitigate the anticipated health impact of flu outbreak (identified conditions) in Seattle, WA (geographic location)); and
automatically scheduling the at least one medication to be delivered to the user or available for pickup by the user at the geographic location ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling a health action e.g. a flu shot (delivery or pickup of the medication) in the home or current location (geographic location)).


	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
	Zamer further discloses wherein the at least one action comprises: automatically creating an appointment for the user to visit a medical care provider ([0051]: “the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location. While actions by the system provider device 202 have been described that allow a link to be selected to automatically schedule the health action for the user, the user may be linked to a variety of medical service providers to schedule their own health action” discloses automatically scheduling (creating appointment) for the health action such as a flu shot with the medical service (care) provider); and
automatically notifying the medical care provider of the anticipated health impact on the user of the identified conditions at the geographic location (Figure 6 and ([0051]: “the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location. While actions by the system provider device 202 have been described that allow a link to be selected to automatically schedule the health action for the user, the user may be linked to a variety of medical service providers to schedule their own health action” disclose automatically scheduling (creating appointment) for the health action such as a flu shot with the medical service (care) provider. Automatically scheduling (creating an appointment) with a medical care provider for the flu shot will also automatically notify the medical care provider of the anticipated flu (health impact) due to the flu outbreak in Seattle, WA (identified conditions at the geographic location)).

Claims 7 and 15
	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
Cahan further discloses:
wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: lternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Ahmed to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Claims 8 and 16
	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
Cahan further discloses:
wherein the at least one action comprises automatically scheduling alternative travel plans, the alternative travel plans replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Ahmed to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Claim 20
	The combination of Zamer and Cahan and Ahmed as shown above discloses parent claim(s).
Cahan further discloses:
wherein the at least one action comprises automatically scheduling alternative travel plans for the user (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Ahmed to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially disclosing all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, 

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125
 



/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127